                      Case 1:19-mj-00137-HKS Document 1 Filed 07/24/19 Page 1 of 7
AO 91 ^Rev. 02/09) Criminal Complaint




              United States District Court
                                                               for the
                                                     Western District of New York



                          United States of America


                                           V.
                                                                                    Case No. 19-mj-   / 31

                         AJ^^THONYAULEE, and
                              TASHIRA ALLEE                                          /yf/
                                                                                             JUL 2 4 2019
                                        Defendants



                                                       CRIMINAL COMPLAINT                   Itfilgss  —




         I, Curtis E. Ryan, the complainant in this case, state that the following is true to the best of my knowledge
and belief.



         Beginning in or before July 2019, and continuing until on or about July 22, 2019, in the County of Orleans,
in the Western District of New York, the defendant, ANTHONY ALLEE, did knowingly, intentionally, and
unlawfully possess with intent to distribute, and distribute, a mixture and substance containing cocaine, a Schedule
II controlled substance, and marijuana, a Schedule I controlled substance. All in violation of Title 21, United States
Code, Sections 841(a)(1), 841(b)(1)(C), and 841(b)(1)(D).


         Beginning in or before July 2019, and continuing until on or about July 22, 2019, in the County of Orleans,
in the Western District ofNew York,the defendants, ANTHONY ALLEEE and TASHIRA ALLEE, did knowingly,
intentionally, and unlawfully use and maintain a place, that is, the premises at 10202 Ridge Road, Medina, New
York, for the use, distribution, or manufacture of controlled substances. All in violation of Title 21, United States
Code, Section 856(a)(1) and Title 18, United States Code, Section 2.


         Beginning in or before July 2019, and continuing until on or about July 22, 2019, in the County of Orleans,
in the Western District of New York, the defendant, ANTHONY ALLEE, in furtherance of drug trafficking crimes
for which he may be prosecuted in a court of the United States, that is, violations of Title 21, United States Code,
Sections 841(a)(1) and 856(a)(1), committed in the manner set forth in this Criminal Complaint, the allegations of
which are incorporated herein by reference, did knowingly and unlawfully possess firearms. All in violation of Title
18, United States Code, Sections 924(c)(l)(A)(i) and 2.
                   Case 1:19-mj-00137-HKS Document 1 Filed 07/24/19 Page 2 of 7

       This Criminal Complaint is based on these facts:
       H     Continued on the attached sheet.




                                                                                   Comptainemfs signature
                                                          CURTIS E. RYAN
                                                          SPECIAL AGENT
                                                          HOMELAND SECURITY INVESTIGATIONS
                                                          Printed name and title


Sworn to before me and signed in my presence.

Date: July        2019
                                                                                       Judge's signature


                                                          HONORABLE H. KENNETH SCHROEDER,JR.
City and State: Buffalo. New York                         UNITED STATES MAGISTRATE JUDGE
                                                                                    Printed name and title
            Case 1:19-mj-00137-HKS Document 1 Filed 07/24/19 Page 3 of 7



                AFFIDAVn'm SUPPORT OF CRIMINAL COMPLAINT




STATE OF NEW YORK                  )
COUNTY OF ERIE                     )       SS:
CITY OF BUFFALO                    )




       I, CURTIS E. RYAN,being duly sworn, depose and state:


       1.      I am a Special Agent of Homeland Security Investigations ("HSI"), U.S.

Immigration and Customs Enforcement, Department of Homeland Security, and have been

so employed since February 2012. I am currently assigned to the HSI Buffalo, New York

Border Enforcement Security Taskforce ("BEST"). As a Special Agent, I am a federal law

enforcement officer within the meaning of Section 2510(7) of Title 18, United States Code,

that is, an officer ofthe United States who is empowered by law to conduct investigations of,

and to make arrests for, offenses enumerated in Title 21, United States Code, Sections 841, et

seq.




       2.      During my law enforcement career, I have participated in investigations

targeting the smuggling, trafficking, and distribution of controlled substances. As part of my

employment with HSI, I successfully completed the Federal Law Enforcement Training

Center Criminal Investigator Training Program and U.S. Immigration and Customs

Enforcement Special Agent Training, both of which included intensive instruction on drug

enforcement, including application for and execution of, search and arrest warrants, as well

as application for criminal complaints, and other legal process. I am familiar with how

controlled substances are obtained, diluted, packaged, distributed, sold, and used within the
            Case 1:19-mj-00137-HKS Document 1 Filed 07/24/19 Page 4 of 7



framework of drug smuggling and how drug smugglers use other persons and/or their

personal property to facilitate their illegal activities. Based on this experience, I am also

familiar with language and terminology used by individuals involved in use and distribution

of controlled substances, including marijuana. I have also investigated the illegal export of

firearms and am familiar with the laws regarding their lawful possession. I previously worked

as a Special Agent in the Department ofDefense and the Department of Justice. I have been

employed as a Special Agent since 1999.



       3.      I make this affidavit m support of an application for a Criminal Complaint

charging ANTHONY ALLEE with the following violations: Title 21, United States Code,

Section 841(a)(1) (possession with intent to distribute cocaine and marijuana); Title 21,

United States Code, Section 856(a)(1) (maintaining a premises for use, distribution, or

manufacture of controlled substances); Title 18, United States Code, Section 924(c)(1)(A)

(possession of firearms in furtherance of drug trafficking crimes); and Title 18, United States

Code, Section 2. Furthermore, this affidavit is also submitted in support of a charging

TASHIRA ALLEE with violations of Title 21, United States Code, Section 856(a)(1)

(maintaining a premises for use, distribution, or manufacture of controlled substances) and

Title 18, United States Code, Section 2(aiding and abetting).



       4.      This affidavit contains information based on my own personal knowledge as

well as information provided by other law enforcement agents and local law enforcement

members. As it is my purpose to obtain a criminal complaint for which only probable cause

is required, I have not included every fact learned during the investigation.
            Case 1:19-mj-00137-HKS Document 1 Filed 07/24/19 Page 5 of 7



       5.      On July 22, 2019, Orleans County(NY)Judge Sanford A. Church authorized

the search of the entire property located at 10202 Ridge Road, Medina, New York, which is

the residence of ANTHONY ALLEE and TASHIRA ALLEE, who are believed to be

husband and wife. The search warrant authorized law enforcement to search for evidence,

fruits, and instrumentalities of violations of New York state laws regarding theft of property,

firearms, and controlled substances.




       6.      On that same date, officers executed the search warrant at 10202 Ridge Road,

Medina, New York. As described herein, the search warrant resulted in the seizure of

multiple firearms, numerous articles of property reported as stolen, marijuana, phis believed

to be controlled substances, ammunition, scales, bags, and other items of evidence including

TASHIRA ALLEE's mobile (cellular) phone.



       7.      Investigator Michael Licinio, Niagara County Sheriff's Office, discovered

TASHIRA ALLEE's mobile phone in a bathroom within the residence. Investigator Licinio

conducted a cursory search ofthe phone to determine ifthe phone would power on and ifthe

phone was locked with a passcode. During the cursory search Investigator Licinio saw a text

from a contact saved in the phone as Anthony. The text informed TASHIRA ALLEE that

police had encountered Anthony and directed TASHIRA ALLEE to get to the bam.

TASHIRA ALLEE responded that she would go to the bam.



       8.      During the search ofthe bam located behind the main house,law enforcement

discovered a room in which officers discovered a safe. Within the safe, law enforcement

recovered prescription pill bottles containing pills and a loaded Colt .45 AGP pistol. Law
            Case 1:19-mj-00137-HKS Document 1 Filed 07/24/19 Page 6 of 7



enforcement observed the safe in close proximity to a set ofcupboards with a countertop. On

the countertop, officers discovered a digital scde with white powder residue (believed to be

cocaine), plastic bags, ammunition, and a magazine for a SKS rifle. In one drawer of the

cupboard, officers discovered two additional scales and plastics bags containing what

appeared to be marijuana. Leaning against the wall in a nearby comer was a SKS rifle. The

numbers 0140 and 22000456 were stamped into the left side of the rifle. Law enforcement

also recovered a Ruger model 10-22 carbine, bearing serial number 249-52473, in the room

and in close proximity to the countertop.



       9.      Inside the residence officers seized eleven (11) firearms from a bedroom. The

bedroom was located on the second floor residence in an area accessible to both ANTHONY

ALLEE and TASHIRA ALLEE. The firearms included a Taums Judge pistol that had been

reported stolen in the Town of Tonawanda. The remaining firearms were various rifles and

shotguns that are still being further identified as ofthis writing. It should be noted that officers

seized several other items of property previously reported stolen. The articles included

trailers, motorcycles, offroad vehicles and other items of personal property.



       10.     During the execution of the search warrant, Orleans County Sheriff's Office

Investigator Ken Sticldand advised ANTHONY ALLEE of his Miranda rights. ALLEE

waived his rights and made statements to Inv. Strickland and your affiant in which

ANTHONY ALLEE admitted unlawfully possessing the prescription pills, cocaine,

marijuana, ammunition, scales, and firearms found on his property by law enforcement.

ANTHONY ALLEE also admitted that he was a long term seller of marijuana and that he

had recently begun selling cocaine. When asked about the meaning of the text message he

                                                 4
          Case 1:19-mj-00137-HKS Document 1 Filed 07/24/19 Page 7 of 7



sent to TASHIRA ALLEE directing her to the barn, ANTHONY ALLEE explained that he

wanted her to go to the bam to lock the safe that contained the pills and pistol in an attempt

to hide the contents of the safe from law enforcement.




       11.    Based upon investigation conducted by members of the Orleans County

Sheriffs Office and others, and including statements made by ANTHONY ALLEE to your

affrant and others, it appears that the conduct detailed herein has been occurring for a lengthy

period of time, including before July 2019 and continuing until July 22, 2019.



       WHEREFORE, based on the foregoing, I respectfully submit probable cause exists:

that ANTHONY ALLEE possessed fnearms in furtherance of drug trafficking, in violation

of Title 18, United States Code, Section 924(c)(1)(A); possessed with intent to distribute, and

to distribute, controlled substances, in violation of Title 21, United States Code, Section

841(a)(1); and, that ANTHONY ALLEE and TASHIRA ALLEE maintained a dmg-

involved premises, that is, 10202 Ridge Road, Medina, New York, for the use, distribution,

or manufacture of controlled substances, in violation of Title 21, United States Code, Section

856(a)(1) and Title 18, United States Code, Section 2(aiding and abetting).




                                                     CURTIS E. RYAN
                                                     Special Agent
                                                     Homeland Security Investigations
Subscribed and sworn to before me
thisg^y/^ dav of July, 2019.


   ^kORABLE efKENNETH SCHROEDER,JR.
United States Magistrate Judge
